Case 1:20-cv-21457-KMW Document 118 Entered on FLSD Docket 05/15/2020 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                             Case No. 20-cv-21457-WILLIAMS/TORRES

   ANTHONY SWAIN, et al.,

          Plaintiffs,
   v.

   DANIEL JUNIOR, in his official capacity as
   Director of the Miami-Dade Corrections and
   Rehabilitation Department, and
   MIAMI-DADE COUNTY,

         Defendants.
   ____________________________________/

          DEFENDANTS’ RESPONSE IN OPPOSITION TO EMERGENCY MOTION
             TO RELEASE PLAINTIFF ANTHONY SWAIN ON BAIL PENDING
                 REVIEW OF THE CLASS ACTION HABEAS PETITION

          Defendants, Miami-Dade Corrections and Rehabilitation Department (MDCR) Director

   Daniel Junior and Miami-Dade County, respond to Plaintiff Anthony Swain’s Emergency Motion

   for Release under 28 U.S.C. § 2241 [ECF No. 116]. This Court has ordered that Defendants

   respond to this motion on an expedited basis. See [ECF No. 117].

          This motion essentially seeks the same relief sought by Plaintiff Bayardo Cruz. See [ECF

   No. 109]. As Defendants explained in their response in opposition to Cruz’s motion [ECF No.

   115], which is incorporated fully herein, this Court has no jurisdiction to grant Mr. Swain’s motion

   because of the appeal and stay ordered by the Eleventh Circuit Court of Appeals. See id. at 1-6.

   Moreover, this Court has already denied Mr. Swain’s request for release and his latest

   supplemental declaration offers no basis upon which the Court should revisit its prior rulings. In

   any event, the appropriate forum for Mr. Swain to reassert his request for release lies in state court,
Case 1:20-cv-21457-KMW Document 118 Entered on FLSD Docket 05/15/2020 Page 2 of 6



   where he has not exhausted the constitutional claim presented in his current motion. Id. at 10-14;

   see also [ECF No. 67 at 37; ECF No. 35 at 9-11].

          Defendants respectfully object to the Court’s having ordered them to respond to this motion

   in this procedural posture. Nevertheless, having been ordered by this Court to respond to the

   motion within 24 hours, and without waiving any objections, Defendants proffer the following

   information relating to Mr. Swain’s “medical situation and what treatment he is receiving.” [ECF

   No. 117].

           Mr. Swain is currently being held on several felony charges, including RICO/racketeering,

   conspiracy to traffic in Oxycodone, and conspiracy to traffic illegal drugs (all first degree felonies

   punishable by up to 30 years); trafficking in a controlled substance (a second degree felony); and

   26 counts of unlawful use of a communications device (all third degree felonies). He was arrested

   on these charges in 2016 and his bond is currently set at $645,000 with a Nebbia hold. Notably,

   the Motion states that “Mr. Swain had never been arrested prior to these charges.” [ECF No. 116

   at 5 ¶ 14]. This is false, according to the Clerk of the Eleventh Judicial Circuit: the docket in Case

   No. F-06-010769 reveals that Mr. Swain was arraigned for attempted felony murder on April 25,

   2006, and spent approximately one month in custody for that charge.

          Mr. Swain has been in MDCR’s custody since February 3, 2016. During this time,

   Corrections Health Services has been successfully caring for Mr. Swain, 43, for the following

   medical conditions: paraplegia secondary to a spinal cord injury, bladder dysfunction with self-

   catheterization, history of multiple urinary tract infections, bowel dysfunction, hypertension,

   hyperlipidemia, and chronic pain. Mr. Swain has filed 70 grievances against MDCR and staff.

          As with his past allegations and declarations, Mr. Swain’s allegations in the Motion and

   his supporting declaration are overwhelmingly false, particularly his inaccurate claims that



                                                     2
Case 1:20-cv-21457-KMW Document 118 Entered on FLSD Docket 05/15/2020 Page 3 of 6



   Defendants are deliberately indifferent and purportedly failed to give him prompt medical

   treatment. Mr. Swain was not taken to Jackson Memorial Hospital (JMH) for COVID-related

   symptoms. On May 10, 2020, while housed in the medical housing unit at Metro West, Mr. Swain

   complained of shortness of breath, tachycardia, and abdominal pain. His vital signs were within

   normal limits and he was in no apparent distress. The in-house medical provider was notified and

   Mr. Swain was scheduled for evaluation, but shortly thereafter, he complained of chest pain. As a

   result, he was immediately taken to Metro West’s main medical clinic where he was evaluated by

   the urgent care provider. Mr. Swain’s evaluation revealed that he was in moderate distress with an

   elevated heart rate and nothing more; significantly, Mr. Swain did not complain of cough,

   congestion, fever, or chills.

           That same day, Mr. Swain was transported to the emergency room at JMH, where he was

   evaluated and worked up for a urinary tract infection—not COVID-related symptoms. Mr. Swain

   was ultimately admitted to the hospital for the urinary tract infection. As an admitted patient, Mr.

   Swain was tested for COVID-19, in accordance with JMH’s policy requiring all admitted patients

   to be tested. On May 11, 2020, his test results came back positive for COVID-19.

           While at JMH, Mr. Swain was treated by the Internal Medicine team, and the Infectious

   Disease team was also consulted regarding his medical care. The Infectious Disease team

   determined that Mr. Swain would be treated with IV antibiotics for the urinary tract infection based

   upon his lab results. It was also determined that he had no signs, symptoms or studies, including

   chest x-ray, that were consistent with COVID-19. In addition, Mr. Swain required no treatment for

   COVID-19 (i.e., respiratory support or oxygen supplementation). Mr. Swain was discharged from

   JMH the afternoon of May 13, 2020 and remained stable throughout his three-day hospitalization.




                                                    3
Case 1:20-cv-21457-KMW Document 118 Entered on FLSD Docket 05/15/2020 Page 4 of 6



          Presently, Mr. Swain is being housed in a single-man cell at TGK’s temporary housing

   unit. There, he will continue to receive IV antibiotics until May 17, 2020. As in Unit 1D2, Metro

   West’s medical housing unit, medical staff is readily available to assist Mr. Swain with any

   medical issue 24 hours a day. Mr. Swain’s vital signs are monitored twice daily and he receives

   daily infection control screenings by the nursing staff (e.g., vital signs; as well questions such as:

   Do you have a cough? Shortness of breath? Loss of taste or smell? GI issues?). He is also evaluated

   daily by the medical provider.

          Since his discharge from JMH on May 13, 2020, Mr. Swain remains afebrile and continues

   to receive his chronic care medical treatment and pain medication regimen. He remains stable and

   asymptomatic. Medical staff will determine when Mr. Swain can safely be returned to his medical

   housing unit at Metro West.

          In addition to the arguments raised in Defendants’ omnibus response and previous habeas

   brief [ECF Nos. 67, 35], one point warrants emphasizing here. Release is barred under these

   circumstances because Mr. Swain has not exhausted available state court remedies. Although he

   claims to have filed four motions seeking a reduction of his bond, see [ECF No. 116 at 8-9], three

   were filed in 2016, before the COVID-19 pandemic, and the fourth was only just filed on April

   15, 2020. This date is problematic because it is both after the filing of Mr. Swain’s § 2241 petition

   and before the factual basis underlying his current motion for release arose. [See Docket F-16-

   002243-A]. Plaintiffs characterize the state court system as “futile and unavailable to Mr.

   Swain[,]” based on the fact that this fourth motion “has not been scheduled for a hearing or ruled

   on.” [ECF No. 116 at 9]. Curiously though, Mr. Swain fails to mention any actions he has taken

   to even attempt to schedule the motion for hearing. And despite submitting declarations on this

   issue from several defense attorneys on behalf of other plaintiffs [ECF No. 81-6; 81-7; 81-8], Mr.



                                                     4
Case 1:20-cv-21457-KMW Document 118 Entered on FLSD Docket 05/15/2020 Page 5 of 6



   Swain has failed to provide any evidence regarding the purported futility of the state court process

   from his own private criminal defense attorney. The record does not indicate that Mr. Swain has

   even presented, much less exhausted, the constitutional claims that form the basis of his current

   motion. So Mr. Swain has fallen well-short of the “clear showing” he is required to make that he

   has exhausted state court remedies. [ECF No. 100 at 47].

          Based on the compelling testimony of Judge Nushin Sayfie on the second day of the

   preliminary injunction hearing, it is undisputed that state court criminal judges are hearing such

   motions en masse on an expedited and daily basis. Mr. Swain’s inability to secure the relief he

   wants—release—under a system that is otherwise functioning does not render the entire process

   unavailable. Indeed, the release of former Plaintiffs Hill and Bernal through this very state court

   system confirm that it is both available and working. Mr. Swain must initiate and complete the

   state court process before this Court can consider his request for habeas release. At that point, Mr.

   Swain would have to seek en banc review in the Eleventh Circuit or certiorari in the Supreme

   Court to overturn the binding precedents in this Circuit that prohibit inmate release under § 2241

   on a conditions of confinement claim. [ECF No. 35; ECF No. 67 at 33-34]; Matos v. Lopez Vega,

   20-CIV-60784-RAR, 2020 WL 2298775 (S.D. Fla. May 6, 2020).

   Dated: May 15, 2020                                   Respectfully submitted,
                                                         ABIGAIL PRICE-WILLIAMS
                                                         MIAMI-DADE COUNTY ATTORNEY

                                                         By: /s/ Bernard Pastor
                                                         Bernard Pastor (Fla. Bar No. 0046582)
                                                         pastor@miamidade.gov
                                                         Jennifer L. Hochstadt (Fla. Bar No. 56035)
                                                         hochsta@miamidade.gov
                                                         Assistant County Attorneys
                                                         Stephen P. Clark Center
                                                         111 N.W. First Street, Suite 2810
                                                         Miami, Florida 33128
                                                         (305) 375-5151

                                                    5
Case 1:20-cv-21457-KMW Document 118 Entered on FLSD Docket 05/15/2020 Page 6 of 6



                                 CERTIFICATE OF SERVICE

        On May 15, 2020, I electronically filed this document with the Clerk of Court via CM/ECF

   and served a copy on all counsel of record via CM/ECF.

                                                     /s/ Bernard Pastor
                                                     Bernard Pastor
                                                     Assistant County Attorney




                                                 6
